Mandamus is an extraordinary legal remedy afforded only when entitlement to the relief sought is clear. In this case, the relief sought, simply stated, is: Relators claim the right to vote in Portage County, and the Board of Elections of Portage County has denied them the right to vote in Portage County pursuant to the board's application of Section 3503.05, Revised Code, to the facts at bar. Though I may have determined otherwise, as to whether or not the relators are excepted from Section 3503.05, Revised Code, by virtue of the last clause contained therein, the point remains that this is a factual determination. In the absence of the grounds for judicial review, this court is without jurisdiction to alter the board's findings.
Undoubtedly, this is an example of a situation wherein harsh facts result in questionable law.
The constitutionality of Section 3503.05, Revised Code, is not raised as an issue by the pleadings, so we are not entitled to pass upon same. Claim is made that the board acted unconstitutionally, not that Section 3503.05, Revised Code, is unconstitutional in toto or even in part as it applies to relators.
Accordingly, I would dismiss the petition for the reasons stated and thereby let the decision of the Portage County Board of Elections stand. *Page 147